DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 19, 2021.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2022 was considered by the examiner. See attached PTO-form 1449.

Specification
The disclosure is objected to because of the following informalities:
Please update the U.S. Pat. Application No. or the issued U.S. Patent No. in the “CROSS-REFERENCE TO RELATED APPLICATION(S). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0034373 A1) (hereinafter “Lee”).
As per claim 1, Lee a system comprising: 
a transaction manager node, a control node, and a plurality of compute nodes (Fig. 1); the control node and each of the plurality of compute nodes being configured to: provide a periodic heartbeat communication, to the transaction manager node (para. 0003, as coordinator node periodically or predetermined intervals, receives transactions”), comprising: an oldest local query identifier of queries that are active and a prior read-only query counter received from the transaction manager node, and a system activity list comprising active identifiers of data- modifying transactions (Fig. 9, # 940, para. 0083, para. 0085-0086, 0088) and 
the transaction manager node configured to: store locally, in a globally-unique table for the system, the system activity list and completed identifiers of data-modifying transactions that are completed (para. 0083, 0050); 
determine an oldest active transaction identifier of the system based at least on the periodic heartbeat communication from the control node and said each of the plurality of compute nodes, respectively, and a prior oldest active transaction identifier (para. 0051-0052); and 
initiate a clean up operation based on the oldest active transaction identifier. (para. 0069)  
As per claim 2, Lee further teaches wherein the completed identifiers include at least one of commit identifiers of successfully completed queries or abort identifiers of unsuccessfully completed queries; the system further comprising a garbage collector configured to: receive the oldest active transaction identifier from the transaction manager node; and perform the clean up operation (para. 0071-0072).
As per claim 4, Lee further teaches wherein the transaction manager node, to determine the oldest active transaction identifier, is configured to determine one of the prior read-only query counters from the control node and the plurality of compute nodes that is older than each other one in the system; and wherein the transaction manager node is configured to store the oldest active transaction identifier locally (para. 0083).  
As per claim 5, Lee further teaches wherein the transaction manager node is configured to: update the oldest active transaction identifier that is stored based on a subsequently-received periodic heartbeat communication (para. 0083, para. 0102).  
As per claim 6, Lee further teaches the transaction manager node is configured to: abort a query identified in the system activity list by an active identifier that lacks a corresponding identifier in the node-based list; or abort a query associated with at least one of the control node or one of the plurality of compute nodes based on a forget message provided therefrom at a startup or a restart thereof (para. 0097-0098).  
As per claim 7, Lee further teaches wherein the oldest local query identifier and the prior read-only query counter each comprise respective local counters maintained respectively by the control node and each of the plurality of compute nodes; or wherein the transaction manager node is configured to provide, to each of the control node and the plurality of compute nodes, a respective periodic heartbeat communication response that includes an oldest query identifier and a local system activity list that comprises locally-maintained active identifiers of data-modifying transactions that are active (para. 0115).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest wherein the garbage collector, to perform the clean up, is configured to: determine first items for clean up from at least one of an abort identifier in the system activity list, a file comprising data stored by the system, metadata, or a binary large object (blob) of the system that is older than a transaction associated with the oldest active transaction identifier; determine second items for clean up from at least one commit identifier in the system activity list that is older than a transaction associated with the oldest active transaction identifier and that is older than a point-in-time retention interval; and clean up the determined first items and the determined second items.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 8-20 are allowed. 
Lee et al. (US 2020/0034373 A1) discloses “Contrasted to other concurrency control options like optimistic concurrency control or two-phase locking, a benefit of snapshot isolation in example implementations is that read queries can proceed without any query abort or any lock waiting situation, even though they read a database object which is being changed by other transactions.” (para. 0064).
The prior art made of record fails to teach or fairly suggest transmitting, by the transaction manager node, indicia of aborting the query to a lock manager service enabling the lock manager service to release locks associated with execution of the query; modifying, by the transaction manager node and subsequent to the locks being released, an active identifier associated with the query to an abort identifier associated with the query; and storing the abort identifier, by the transaction manager node, in a master abort cache at the transaction manager, together with all other claim elements as recited in independent claim 8 and substantially similar to independent claim 15.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        October 28, 2022